Order entered September 13, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01153-CV

            JORGE FRANCISCO LOPEZ, M.D. AND COLUMBIA HOSPITAL
               AT MEDICAL CITY DALLAS SUBSIDIARY, L.P. D/B/A
                  MEDICAL CITY DALLAS HOSPITAL, Appellants

                                                 V.

                        MARTHA AND FELIX SALAZAR, Appellees

                        On Appeal from the 95th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-12-14349-H

                                             ORDER
       The Court has before it appellants’ September 11, 2013 joint unopposed motion for

extension of time to file briefs of appellants. The Court GRANTS the motion and ORDERS

appellants to file their briefs by October 1, 2013.


                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE